 



Exhibit 10.2

EMPLOYEE MATTERS AGREEMENT

     This Employee Matters Agreement, dated as of June 27, 2005, is between Dean
Foods Company (“Dean”), a Delaware corporation, and TreeHouse Foods, Inc.
(“TreeHouse”), a Delaware corporation (the “Agreement”).

     In consideration of the mutual agreements contained herein and in the
Distribution Agreement, the parties hereto agree as follows:

ARTICLE I.
DEFINITIONS

     As used in this Agreement, the following terms shall have the meanings set
forth below. Capitalized terms used but not defined herein shall have the
meanings set forth in the Distribution Agreement.

     1.01 “Business Employee” means an individual employed at any time on or
prior to the Distribution Date by any Dean Party who has, as of the Distribution
Date, or who, immediately prior to his or her termination of employment with
such Dean Party, had employment duties primarily related to the Transferred
Businesses, including any such employee who is on approved medical, non-medical,
short-term disability, long-term disability or weekly indemnity leave of absence
or absent from active employment due to occupational illness or injury covered
by workers’ compensation or any other leave authorized by Dean.

     1.02 “Code” means the U.S. Internal Revenue Code of 1986, as amended.

     1.03 “Collective Bargaining Agreement” means any collective bargaining
agreement entered into between any Dean Party and a union representing a
Business Employee as of the Distribution Date.

     1.04 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. § 1001 et. seq.

     1.05 “Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

     1.06 “Non-ERISA Benefit Arrangement” means each contract, agreement,
policy, practice, program, plan, trust or arrangement, other than a Pension Plan
or Welfare Plan, providing benefits, perquisites or compensation of any nature.

     1.07 “Non-Union Employee” means any Business Employee whose terms and
conditions of employment are not covered by a Collective Bargaining Agreement or
who is not represented by a union for collective bargaining purposes with any
Dean Party as of the Distribution Date.

     1.08 “Pension Plan” means any pension plan as defined in Section 3(2) of
ERISA.





--------------------------------------------------------------------------------



 



     1.09 “Transferred Employee” means a Business Employee described in
Section 2.01(a) or 2.01(b) who is employed by TreeHouse.

     1.10 “Union Employee” means any Business Employee whose terms and
conditions of employment are covered by a Collective Bargaining Agreement or who
is represented by a union for collective bargaining purposes with any Dean Party
as of the Distribution Date.

     1.11 “Welfare Plan” means any employee welfare plan as defined in
Section 3(1) of ERISA.

ARTICLE II.
TRANSFERRED EMPLOYEE MATTERS

     2.01 Employment.

          (a) Union Employees. On and after the Distribution Date, TreeHouse
shall employ each Union Employee subject to the terms of the applicable
Collective Bargaining Agreements, subject to any modifications agreed to between
TreeHouse and the applicable Union(s), if any. Nothing in this Agreement affects
the rights of TreeHouse to increase, decrease or otherwise modify the size of
its workforce, or terminate any employee’s employment, for any reason permitted
by the Collective Bargaining Agreements and applicable law after the
Distribution Date.

          (b) Non-Union Employees. On and after the Distribution Date, TreeHouse
shall employ each Non-Union Employee on terms and conditions substantially
similar to the terms and conditions of their employment with Dean. Nothing in
this Agreement affects the rights of TreeHouse to increase, decrease or
otherwise modify the size of its workforce, or terminate any employee’s
employment, for any reason permitted by the applicable law after the
Distribution Date.

     2.02 Severance and Other Termination Benefits. It is not intended that any
Transferred Employee will be eligible for termination or severance payments or
benefits from Dean Entities as a result of the transfer or change of employment
from Dean to TreeHouse or their respective subsidiaries or affiliates.

ARTICLE III.
MULTIEMPLOYER PENSION PLAN

     3.01 Multiemployer Plans. Effective as of the Distribution Date, TreeHouse
agrees to assume all of Dean’s obligations to contribute to any Multiemployer
Plan relating to the Transferred Businesses and to make all such contributions
without interruption, it being the intention of Dean and TreeHouse that the
Distribution qualify for the relief provided under Section 4218 of ERISA.

ARTICLE IV.
WELFARE PLANS AND NON-ERISA BENEFIT ARRANGEMENTS

     4.01 Participation in Dean Plans. Dean shall continue to provide coverage
to the





--------------------------------------------------------------------------------



 



Business Employees under the Welfare Plans maintained by any Dean Party (the
“Dean Welfare Plans”) in which such Business Employees participate as of the
Distribution Date, until such date as determined by Dean and TreeHouse, which
date may be different for different plans (the “Cessation Time”), but in no
event shall Dean continue to provide such coverage after December 31, 2005. A
list of such Dean Welfare Plans are set forth on Schedule 4.01 hereto. Dean and
TreeHouse expect to enter into a transition services agreement concerning the
implementation of the provisions of Article IV of this Agreement.

     4.02 TreeHouse Welfare Plans. Effective as of the Cessation Time, TreeHouse
shall adopt and establish for the benefit of Non-Union Employees and their
respective eligible dependents, new Welfare Plans (the “TreeHouse Welfare
Plans”) that provide benefits that are substantially similar to the benefits, if
any, provided under the Dean Welfare Plans, in which such individuals
participate; and TreeHouse shall also adopt and establish for the benefit of
Union Employees and their respective eligible dependents new Welfare Plans as
required by the applicable Collective Bargaining Agreements. Subject to the
requirements of applicable Collective Bargaining Agreements, nothing contained
in this Article IV shall prevent TreeHouse from amending or terminating the
TreeHouse Welfare Plans after the Cessation Time.

     4.03 TreeHouse Non-ERISA Benefit Arrangements. Effective as of the
Distribution Date, TreeHouse shall adopt and establish for the benefit of
Non-Union Employees and their respective eligible dependents, new Non-ERISA
Benefit Arrangements (the “TreeHouse Non-ERISA Benefit Arrangements”) that
provide benefits that are substantially similar to the benefits, if any,
provided under the Dean Non-ERISA Benefit Arrangements, in which such
individuals participate; and TreeHouse shall also adopt and establish for the
benefit of Union Employees and their respective eligible dependents new
Non-ERISA Benefit Arrangements as required by the applicable Collective
Bargaining Agreements. Subject to the requirements of applicable Collective
Bargaining Agreements, nothing contained in this Article IV shall prevent
TreeHouse from amending or terminating the TreeHouse Non-ERISA Benefit
Arrangements after the Distribution Date.

ARTICLE V.
PENSION PLANS

     5.01 U.S. Defined Contribution Plans.

          (a) Establishment of TreeHouse Plans. Effective as of the Distribution
Date, TreeHouse shall adopt, establish and maintain a Pension Plan and trust
qualified under section 401(a) and section 501(a) of the Code (the “TreeHouse
401(k) Plan”) that is substantially similar to the Dean Foods 401(k) Plan and
trust (the “Dean 401(k) Plan”). TreeHouse shall also adopt, establish and
maintain a Pension Plan and trust qualified under section 401(a) and section
501(a) of the Code (the “TreeHouse Union 401(k) Plan”) as required by the
applicable Collective Bargaining Agreements.

          (b) Transfer of Account Balances. As soon as administratively
practicable after the Distribution Date, Dean shall cause to be transferred to
the TreeHouse 401(k) Plan, or the TreeHouse Union 401(k) Plan as appropriate,
the assets having a value as of the applicable valuation date on or nearest to
the date on which such transfer occurs that are equal to the value





--------------------------------------------------------------------------------



 



of the aggregate account balances of, and liabilities with respect to, all
Business Employees with an account balance under the Dean 401(k) Plan, or the
Dean Foods Union 401(k) Plan and trust (the “Dean Union 401(k) Plan”), as
appropriate, as of such valuation date, as determined by Dean. Such assets shall
be transferred in cash or through in-kind share transfers (plus the transfer of
any promissory notes evidencing outstanding loan balances of Business
Employees), and shall be in accordance with section 414(l) of the Code.

     5.02 Defined Benefit Pension Plan.

          (a) Adoption of TreeHouse Pension Plan. Effective as of the
Distribution Date, TreeHouse shall adopt, establish and maintain a Pension Plan
and trust qualified under section 401(a) and section 501(a) of the Code for
Business Employees as of the Distribution Date (the “TreeHouse Pension Plan”)
that is substantially similar to the Dean Foods Company Retirement Plan and
Trust (the “Dean Pension Plan”); provided, however, that benefits provided to
Union Employees under the TreeHouse Pension Plan shall be provided as required
by the applicable Collective Bargaining Agreements.

          (b) Transfer of Assets and Liabilities.

               (1) As soon as practicable after the Distribution Date, the
actuary engaged by the Dean Pension Plan (the “Dean Actuary”) shall determine,
subject to the agreement of the actuary engaged by the TreeHouse Pension Plan
(the “TreeHouse Actuary”) (which agreement shall not be unreasonably withheld),
the present value of benefits on a termination basis, as of the Distribution
Date, for Business Employees with an accrued benefit under the Dean Pension Plan
in accordance with section 414(l) of the Code and the general rule set forth in
Treasury Regulations § 1.414(l)-1(n)(1) and by applying standards set forth in
regulations prescribed by the Pension Benefit Guaranty Corporation (the “PBGC”)
(the “Transfer Amount”).

               (2) As soon as practicable after the expiration of the thirty
(30) day waiting period prescribed by section 6058(b) of the Code (which
TreeHouse and Dean shall take all action to commence promptly), Dean shall
direct the trustee of the Dean Pension Plan to transfer the Transfer Amount in
immediately available funds to the trustee of the TreeHouse Pension Plan
according to a procedure agreed to by the Dean Actuary and the TreeHouse
Actuary. Such procedure may provide that such transfer may be accomplished in
two or more portions on two or more different dates.

               (3) During the period beginning on the Distribution Date and
ending on the actual date of delivery of the Transfer Amount (or any portion
thereof) (the “Transfer Date”), the trustee of the Dean Pension Plan shall hold
the Transfer Amount under the TreeHouse Pension Plan and the Transfer Amount (or
any portion thereof not yet transferred) shall be credited with earnings, from
the Distribution Date to the Transfer Date of such portion, at a rate equal to
the actual rate of return of the assets of the Dean Pension Plan, including any
portion of the Transfer Amount not yet transferred, for the period beginning on
the Distribution Date and ending on the Transfer Date of such portion.

               (4) The Transfer Amount shall be reduced (A) as necessary to
reflect benefit payments made (if any) from the Dean Pension Plan after the
Distribution Date on behalf of any Business Employees and (B) by the pro-rata
portion of any expenses, as agreed to by the





--------------------------------------------------------------------------------



 



Dean Actuary and the TreeHouse Actuary, incurred by the Dean Pension Plan
attributable to any portion of the Transfer Amount for the period beginning on
the Distribution Date and ending on the Transfer Date for such portion. Such
expenses shall include without limitation, PBGC premiums, valuation fees,
investment management fees, plan audit fees and trustees fees.

               (5) TreeHouse shall have no responsibility for any portion of the
Transfer Amount before such portion is transferred to the TreeHouse Pension
Plan.

               (6) In connection with the transfer of assets and liabilities
from the Dean Pension Plan to the TreeHouse Pension Plan:



  (i)   Dean and TreeHouse each warrant to the other that they shall comply with
the requirements of ERISA, the Code and Revenue Ruling 86-48 and that the
accrued benefits for each participant under the TreeHouse Pension Plan
immediately after the effective date of such transfer of assets shall not be
less than such participant’s accrued benefits under the Dean Pension Plan
immediately prior to the effective date of such transfer, based on reasonable
actuarial assumptions determined by the Dean Actuary in good faith;     (ii)  
TreeHouse and Dean shall, in connection with such transfer, cooperate in making
all appropriate filings required under the Code or ERISA, and the regulations
thereunder; and     (iii)   Liabilities under any qualified domestic relations
orders (as defined in section 414(p) of the Code) received with respect to any
assets transferred to the TreeHouse Pension Plan shall be transferred to
TreeHouse at the time such assets are transferred.

     5.03 Other Retirement Benefit Plans. As soon as reasonably practicable
after the Distribution Date, TreeHouse shall adopt, establish and maintain a new
executive deferred compensation plan (the “TreeHouse Deferred Compensation
Plan”) that is substantially similar to the Dean Foods Company Post-2004
Executive Deferred Compensation Plan (the “Dean Post-2004 Plan”) in which
Business Employees participate. TreeHouse shall credit all such Business
Employees with all years of service credited to such individuals by any Dean
Party for all purposes relating to the TreeHouse Deferred Compensation Plan. Any
Business Employees who are participating in any Dean executive deferred
compensation plan, including the Dean Post-2004 Plan and the Dean Foods Company
Executive Deferred Compensation Plan, shall be treated as having terminated
employment with Dean on the Distribution Date and shall receive such
distributions from any such executive deferred compensation plan as are payable
upon a termination of employment from Dean, such distributions to be made in
accordance with the terms of such plan under which such payments are made unless
required to be delayed pursuant to Code Section 409A. Dean shall be solely
responsible for, and TreeHouse shall not assume any liability with respect to,
such distribution from or other claims relating to any of the Dean executive
deferred compensation plans. No Dean Party maintains any Pension Plan or other
retirement benefit plan in which any Business Employee participates, other than
the Dean 401(k) Plan, the Dean Union 401(k) Plan, the Dean Pension Plan, the
Dean Foods Company Executive Deferred Compensation Plan, and the Dean Post-2004
Plan.





--------------------------------------------------------------------------------



 



ARTICLE VI.
GENERAL PROVISIONS

     6.01 Miscellaneous. All provisions contained in Article 13 of the
Distribution Agreement are fully applicable hereto and are incorporated herein
by reference.

     6.02 Preservation of Rights to Amend. The rights of Dean or TreeHouse to
amend or terminate any plan referred to herein shall not be limited in any way
by this Agreement.

     6.03 Applicability to TreeHouse Subsidiaries. The obligations of TreeHouse
in this Agreement shall also be applicable to any of the TreeHouse Parties and
TreeHouse shall cause the TreeHouse Parties to comply with such obligations.

     6.04 No Third Party Beneficiaries. No Transferred Employee, Business
Employee or other current or former employee of Dean or TreeHouse or any
subsidiary or affiliate of either (or his/her spouse, dependent or beneficiary)
or any other person not a party to this Agreement, shall be entitled to assert
any claim hereunder. This Agreement shall be binding upon and inure to the
benefit only of the parties hereto and their respective successors.
Notwithstanding any other provisions to the contrary except with respect to such
successors, this Agreement is not intended and shall not be construed for the
benefit of any third party or any person not a signatory hereto. In no event
shall this Agreement constitute a third party beneficiary contract.

     6.05 Collective Bargaining. Schedule 6.05 sets forth a list of each
Collective Bargaining Agreement in effect on the date hereof and the
Distribution Date.

     IN WITNESS WHEREOF, the parties have caused this Employee Matters Agreement
to be executed in their names by a duly authorized officer as of the date first
written above.

            DEAN FOODS COMPANY
      By:   /s/ Edward F. Fugger       Name:   Edward F. Fugger      Title:  
Vice President - Corporate Development     

            TREEHOUSE FOODS, INC.
      By:   /s/ Thomas E. O’Neill       Name:   Thomas E. O’Neill      Title:  
Senior Vice President     

